
	
		II
		111th CONGRESS
		1st Session
		S. 1303
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To authorize the Secretary of Health and Human Services
		  to establish a women's medical home demonstration project.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Women's Medical Home Demonstration
			 Act.
		2.Women's medical
			 home demonstration project
			(a)DefinitionsIn
			 this Act:
				(1)Advisory
			 CouncilThe term Advisory Council means the advisory
			 council established under subsection (c).
				(2)CHIPThe
			 term CHIP means the State Children's Health Insurance Program
			 established under title XXI of the Social Security Act (42 U.S.C. 1397aa et
			 seq.).
				(3)Eligible
			 individuals
					(A)In
			 generalThe term eligible individual means a woman
			 who is receiving assistance under Medicaid or CHIP.
					(B)Priority for
			 certain womenIn enrolling eligible individuals in a
			 demonstration project conducted under this section, the eligible entity
			 conducting the project shall give special consideration to enrolling eligible
			 individuals receiving services described in any of clauses (i) through (ix) of
			 paragraph (8)(G).
					(4)Eligible
			 entityThe term eligible entity means a State, an
			 entity or organization receiving payments under Medicaid or CHIP, an entity or
			 organization that is receiving assistance under section 330 of the Public
			 Health Service Act (42 U.S.C. 254b), a federally qualified health center (as
			 defined in subsection (l)(2)(C) of section 1905 of the Social Security Act (42
			 U.S.C. 1396d), a rural health clinic (as defined in subsection (l)(1) of such
			 section), or an entity that receives assistance under title X or XX of the
			 Public Health Service Act (42 U.S.C. 300 et seq., 300z et seq.), that submits
			 an approved application to the Secretary to conduct a demonstration project
			 under this section.
				(5)MedicaidThe
			 term Medicaid means the Federal and State program for medical
			 assistance established under title XIX of the Social Security Act (42 U.S.C.
			 1396 et seq.).
				(6)Principal
			 women’s health providerThe term principal women's health
			 provider means:
					(A)A physician (as
			 defined in section 1861(r)(1) of the Social Security Act (42 U.S.C.
			 1395x(r)(1)) who meets the following requirements:
						(i)The
			 physician is a board certified physician who specializes in women’s health
			 issues, such as obstetrics and gynecology, and who provides continuous and
			 comprehensive care for individuals under the physician's care.
						(ii)The physician
			 has the staff and resources to manage the comprehensive and coordinated health
			 care of each such individual.
						(iii)The physician
			 practices in a practice or health center recognized to be a women’s medical
			 home.
						(iv)Such other
			 requirements as are defined by the Secretary in consultation with the Advisory
			 Council.
						(B)An advance
			 practice nurse, including a certified nurse-midwife (CNM) or certified midwife
			 (CM) certified by the American Midwifery Certification Board, or physician
			 assistant, who meets the following requirements:
						(i)The
			 advance practice nurse or physician assistant specializes in women’s health
			 issues, such as obstetrics and gynecology, and provides continuous and
			 comprehensive care for patients.
						(ii)The advance
			 practice nurse or physician assistant has the staff and resources to manage the
			 comprehensive and coordinated health care of each such individual.
						(iii)The advance
			 practice nurse or physician assistant practices in a practice or health center
			 recognized to be a women’s medical home.
						(iv)Such other
			 requirements as are defined by the Secretary in consultation with the Advisory
			 Council.
						(7)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(8)Women’s medical
			 homeThe term women's medical home means a
			 physician-led practice, or advanced practice nurse-directed practice in those
			 States in which independent practice is included in the scope of practice of
			 licensed advanced practice nurses, that uses practice innovations to improve
			 the management and coordination of women’s health care and that meets the
			 following standards:
					(A)The practice,
			 health center, or clinic is able to provide or coordinate a continuum of care
			 for women across their life spans, including wellness care, preconception care,
			 prenatal care, family planning, medical care, mental and behavioral health
			 care, screening, and followup care for health needs later in life.
					(B)The practice,
			 health center, or clinic applies standards for access to care and communication
			 with eligible individuals participating in the demonstration project
			 established under this section, including direct and ongoing access to the
			 principal women’s health provider who accepts responsibility for providing
			 continuous care, including coordination for comprehensive health care to the
			 whole person, in collaboration with teams of other health professionals,
			 including other nurses, primary care and specialist physicians, and mental
			 health professionals, as needed and appropriate. Care is patient and family
			 centered, culturally and linguistically appropriate, structured to ensure women
			 receive complete and accurate health information to make their own health care
			 decisions, and structured to assure confidentiality so that teens and women may
			 seek needed care in a timely way.
					(C)The practice,
			 health center, or clinic has readily accessible, clinically useful information
			 on eligible individuals participating in the demonstration project established
			 under this section that enables the practice to treat such individuals
			 comprehensively and systematically.
					(D)The practice,
			 health center, or clinic maintains continuous relationships with eligible
			 individuals participating in the demonstration project established under this
			 section by implementing evidence-based guidelines and applying them to the
			 identified needs of such individuals over time and with the intensity needed by
			 such individuals.
					(E)The practice,
			 health center, or clinic provides ongoing assistance and encouragement in
			 patient management. The practice—
						(i)collaborates with
			 eligible individuals participating in the demonstration project established
			 under this section to pursue their goals for optimal achievable health;
			 and
						(ii)assesses
			 patient-specific barriers to communication and conducts activities to support
			 patient self-management.
						(F)The practice,
			 health center, or clinic has in place the resources and processes necessary to
			 achieve improvements in the management and coordination of care for eligible
			 individuals participating in the demonstration project established under this
			 section, including—
						(i)providing
			 training programs for personnel involved in the coordination of care;
			 and
						(ii)utilizing
			 information technology to support optimal patient care, performance
			 measurement, patient education, and enhanced communication.
						(G)The practice,
			 health center, or clinic is able to provide 1 or more of the following
			 services:
						(i)Treats women who
			 are deemed at risk for premature birth.
						(ii)Provides
			 services related to prevention of cervical cancer by immunization, periodic
			 cervical cytology and early treatment of precursor lesions.
						(iii)Provides and
			 coordinates care for women with breast or gynecologic cancer.
						(iv)Provides and
			 coordinates services for women experiencing menopause, perimenopause and
			 related issues such as osteoporosis, fracture prevention, and mental health
			 concerns.
						(v)Provides family
			 planning care.
						(vi)Provides and
			 coordinates postpartum health services, including care for women experiencing
			 perinatal depression.
						(vii)Provides and
			 coordinates care for women who are members of a minority population that
			 experiences health disparities.
						(viii)Provides and
			 coordinates care for chronic conditions.
						(ix)Any other
			 services specified by the Secretary, in consultation with the Advisory
			 Council.
						(H)The practice,
			 health center, or clinic monitors its clinical process and performance
			 (including process and outcome measures) and provides information in a form and
			 manner specified by the Secretary and Advisory Council with respect to such
			 process and performance.
					(I)The practice,
			 health center, or clinic meets the requirements imposed on a covered entity for
			 purposes of applying part C of title XI of the Public Health Service Act (42
			 U.S.C. 300b–1 et seq.) and all regulatory provisions promulgated there under,
			 including regulations (relating to privacy) adopted pursuant to the authority
			 of the Secretary under section 264(c) of the Health Insurance Portability and
			 Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
					(b)Establishment
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall establish a women’s medical home demonstration
			 project (in this section referred to as the project) to—
					(A)guide the
			 redesign of the health care delivery system for women to provide targeted,
			 accessible, continuous, coordinated, confidential, and comprehensive care to
			 eligible individuals with a particular focus on—
						(i)coordinating and
			 improving care of women who are deemed at risk for premature birth;
						(ii)preventing
			 cervical cancer by immunization, periodic cervical cytology and early treatment
			 of precursor lesions;
						(iii)coordinating
			 and improving care of women with breast or gynecologic cancer;
						(iv)coordinating and
			 improving care for women experiencing menopause, perimenopause and related
			 issues such as osteoporosis, fracture prevention and mental health
			 concerns;
						(v)providing and
			 improving care in family planning services;
						(vi)providing and
			 coordinating care for women postpartum, including those deemed to be at risk
			 for perinatal depression;
						(vii)providing,
			 coordinating, and improving care of women who are members of a minority
			 population that experiences health disparities;
						(viii)providing and
			 coordinating care for individuals with chronic conditions; and
						(ix)providing any
			 other services specified by the Secretary, in consultation with the Advisory
			 Council.
						(B)provide principal
			 care management payments, performance-based bonus payments, incentive payments
			 for additional operations costs, and any other services, specified by the
			 Secretary in consultation with the Advisory Council, to providers participating
			 in a women’s medical home under the project.
					(2)Nature and
			 scope of project
					(A)Duration;
			 scopeThe project shall be conducted for a 3-year period and
			 shall include a nationally representative sample of physicians, advance
			 practice nurses, and physician assistants who specialize in women’s health and
			 who serve urban, rural, and underserved areas in a total of no more than 8
			 States.
					(B)Encouraging
			 participation of small physician practicesThe project shall be
			 designed to include the participation of physicians in practices with fewer
			 than 4 full-time equivalent physicians, as well as physicians in larger
			 practices, particularly in rural and underserved areas.
					(3)Project
			 goalsThe project shall be designed in order to determine whether
			 and to what extent women’s medical homes accomplish the following, with special
			 consideration given to the services and outcomes described in clauses (i)
			 through (ix) of paragraph (1)(A):
					(A)Increase—
						(i)cost efficiencies
			 of health care delivery;
						(ii)access to
			 appropriate health care services;
						(iii)patient
			 satisfaction;
						(iv)communication
			 among providers, hospitals, and other health care providers; and
						(v)the
			 quality of health care services provided, as based on measures of quality the
			 Secretary, in consultation with the Advisory Council, has specified.
						(B)Decrease—
						(i)inappropriate
			 emergency room utilization;
						(ii)avoidable
			 hospitalizations;
						(iii)duplication of
			 health care services provided; and
						(iv)health
			 disparities.
						(C)Provide
			 appropriate referrals to multidisciplinary services.
					(4)Services
			 performedA principal provider operating within a women’s medical
			 home shall perform or provide for the performance of services—
					(A)described in
			 subsection (a)(8)(G); and
					(B)any additional
			 services specified by Secretary in consultation with the Advisory
			 Council.
					(5)Eligible
			 individual and eligible entity participation
					(A)Eligible
			 individualsThe Secretary shall establish a process under
			 which—
						(i)an
			 eligible individual may elect to participate in a women’s medical home under
			 the project; and
						(ii)no
			 cost sharing shall be imposed with respect to any service required under
			 paragraph (4) to be provided to the individual under the project.
						(B)Assurance of
			 participation of eligible entities that are not participating providers or are
			 in states with managed careThe Secretary shall establish a
			 process to ensure that eligible entities that are not participating providers
			 under the State Medicaid or CHIP program, or, in the case of a State that
			 contracts with a private entity to manage parts of the State Medicaid or CHIP
			 program, do not participate with that entity, are able to participate in the
			 project.
					(6)Standard
			 setting processThe Secretary shall, in consultation with the
			 Advisory Council—
					(A)specify standards
			 for practices, health centers, and clinics to qualify for certification as
			 women’s medical homes, including standards described in subsection
			 (a)(8)(B);
					(B)specify
			 characteristics of principal women’s health providers consistent with
			 subsection (a)(6);
					(C)specify services
			 a principal physician, principal advance practice nurse, or principal physician
			 assistant operating within a women’s medical home shall perform or provide for
			 the performance of;
					(D)develop a women’s
			 medical home reimbursement methodology which shall include at a minimum—
						(i)recognition of
			 the value of physician and clinical staff work associated with patient care
			 that falls outside the face-to-face visit, such as the time and effort spent on
			 educating family caregivers and arranging appropriate followup services with
			 other health care professionals, such as nurse educators;
						(ii)services
			 associated with coordination of care both within a given practice and between
			 consultants, ancillary providers, and community resources;
						(iii)recognition of
			 expenses that the women’s medical home practices will incur to acquire and
			 utilize health information technology, such as clinical decision support tools,
			 patient registries, or electronic medical records;
						(iv)reimbursement
			 for separately identifiable e-mail and telephonic consultations, either as
			 separately billable services or as part of a global management fee;
						(v)recognition of
			 the value of provider work associated with remote monitoring of clinical data
			 using technology;
						(vi)allowance for
			 separate fee-for-service payments for face-to-face visits;
						(vii)recognition of
			 case mix differences in the patient population being treated within the
			 practice;
						(viii)recognition
			 and sharing of savings with respect to reductions in the occurrence of health
			 and pregnancy complications, hospitalization rates, medical errors, adverse
			 drug reactions, and other occurrences, as defined by the Advisory
			 Council;
						(ix)allowance for
			 additional payments for achieving measurable and continuous quality
			 improvements, including under a process established by the Secretary for paying
			 a performance-based bonus to women's medical homes which meet or achieve
			 substantial improvements in performance (as specified under clinical, patient
			 satisfaction, and efficiency benchmarks established by the Secretary in
			 consultation with the Advisory Council);
						(x)recognition of
			 the existing payment methodology for federally qualified health centers when
			 determining the most appropriate mechanism for providing bonus payments for
			 women’s medical home services delivered at such centers; and
						(xi)such other
			 methods as the Secretary, in consultation with the Advisory Council, finds
			 appropriate;
						(E)develop
			 appropriate risk-adjustment mechanisms to account for varying costs of women’s
			 medical homes based upon characteristics of the eligible individuals
			 participating in the project;
					(F)select the
			 outcomes and quality measures and level of improvements required to qualify for
			 performance-based bonus payments, with special consideration such payments
			 related to services and outcomes described in clauses (i) through (ix) of
			 paragraph (1)(A); and
					(G)evaluate the
			 project in accordance with subsection (d).
					(7)Planning or
			 implementation grantsThe Secretary may award planning or
			 implementation grants to eligible entities desiring or selected to participate
			 in the project.
				(8)Ongoing
			 oversight and performance assessmentThe Secretary shall
			 establish procedures to ensure that practices, health centers, and clinics
			 participating as women's medical homes under the project, and the physicians,
			 advance practice nurses, and physician assistants providing services at such
			 practices, centers, and clinics, have access to confidential feedback and
			 benchmarking reports as a function of the practice's, health center's, or
			 clinic's monitoring of its clinical process and performance (including process
			 and outcome measures).
				(9)Technical
			 assistanceThe Secretary shall establish mechanisms to provide
			 technical assistance to practices, health centers, and clinics participating as
			 women's medical homes under the project.
				(10)Payments to
			 statesThe Secretary shall pay each State participating in the
			 project an amount equal to 100 percent of the amounts expended by the State for
			 services provided to an eligible individual under the project, including
			 administrative expenses.
				(c)Advisory
			 council
				(1)EstablishmentNot
			 later than 60 days after the date of enactment of this Act, the Secretary shall
			 establish a Women’s Medical Home Advisory Council.
				(2)Terms of
			 members
					(A)In
			 generalEach appointed member of the Advisory Council shall hold
			 office for the duration of the project.
					(B)VacanciesThe
			 Secretary shall fill any vacancy in the membership of the Advisory Council in
			 the same manner as the original appointment. The vacancy shall not affect the
			 power of the remaining members to execute the duties of the Advisory
			 Council.
					(3)CompositionMembership
			 in the Advisory Council shall include—
					(A)one
			 representative from the Agency for Healthcare Research and Quality;
					(B)one
			 representative from the Health Resources and Services Administration;
					(C)one
			 representative from the Office of Women's Health of the Department of Health
			 and Human Services;
					(D)one
			 representative from the Centers for Medicare & Medicaid Services;
					(E)representatives
			 from other appropriate Federal agencies;
					(F)four physicians
			 who specialize in women’s health care, including 3 of which are board-certified
			 in obstetrics and gynecology;
					(G)one certified
			 nurse midwife;
					(H)one advanced
			 practice nurse;
					(I)one physician
			 assistant;
					(J)one mental health
			 professional;
					(K)one individual
			 with expertise in coding and reimbursement-related issues;
					(L)one individual
			 with expertise in quality improvement efforts; and
					(M)one consumer
			 representative.
					(4)Application of
			 facaThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 apply to the Advisory Council except that, for purposes of section 14 of that
			 Act, the Advisory Council shall terminate 6 years after the date of the
			 Secretary establishes the Council.
				(5)Working
			 groupsThe Secretary may convene additional working groups to
			 report to the Advisory Committee in order to assist with fulfillment of its
			 duties.
				(6)DutiesIt
			 shall be the duty of the Advisory Council to assist the Secretary in carrying
			 out the Secretary's duties under this section.
				(d)Evaluations and
			 project reports
				(1)Annual interim
			 evaluations and reportsFor each year of the project, the
			 Secretary, in consultation with the Advisory Council, shall provide for an
			 interim evaluation of the project and shall submit to Congress reports on the
			 results of such evaluations.
				(2)Final
			 evaluation and reportThe Secretary, in consultation with the
			 Advisory Council, shall provide for a final evaluation of the project and shall
			 submit to Congress, not later than 1 year after completion of the project, a
			 final report on the project based on the results of such evaluation. The final
			 report required under this paragraph shall include—
					(A)an assessment of
			 quality improvements and clinical outcomes as a result of the project;
					(B)an assessment of
			 patient and provider satisfaction;
					(C)an assessment of
			 which women, based on demographic factors, such as age, race, sexual
			 orientation, disability, ethnicity, and socioeconomic status, benefit the most
			 from participating in a women’s medical home;
					(D)estimates of cost
			 savings to Medicaid, CHIP, and other Federal programs resulting from the
			 project; and
					(E)recommendations
			 for such legislation and administrative action as the Secretary determines to
			 be appropriate.
					
